DECISION
The application of the above-named defendant for a review of the sentence of 5 years for Theft imposed on May 19th, 1976, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and is hereby reduced to time served. This division does feel this was a proper sentence. However in light of the fact that defendant has no prior criminal record and the unique circumstances of the crime, do not warrant further incarceration of the defendant.
We wish to thank Jock West, Montana Defender Project, for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert J. Boyd.